IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-62,552-03


EX PARTE TOMMY LYNN SELLS





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 8759-C IN THE 63RD JUDICIAL DISTRICT COURT

VAL VERDE COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	In September 2000, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Sells v. State, 121 S.W.3d 748 (Tex.
Crim. App. 2003).  On January 30, 2003, applicant filed his initial application for a writ of
habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Sells, No. WR-62,552-01 (Tex. Crim. App. August 31, 2005).  On August 17, 2006, applicant filed his first
subsequent application for a writ of habeas corpus.  We dismissed the application as
subsequent.  Ex parte Sells, No. WR-62,552-02 (Tex. Crim. App. 2007).
	We have reviewed the application and find that the allegations do not satisfy the
requirements of Article 11.071, Section 5.  Therefore, we dismiss this application as an abuse
of the writ.
	IT IS SO ORDERED THIS THE 15TH DAY OF DECEMBER, 2010.

Do Not Publish